                  Case 20-10343-LSS            Doc 1972-6          Filed 01/22/21         Page 1 of 44




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1                                         Jointly Administered

                                    Debtors.




                       DECLARATION OF DR. DENISE NEUMANN MARTIN

             I, Denise Neumann Martin, declare as follows:

             1.     I am a Managing Director of NERA Economic Consulting. I hold a Ph.D. in

Economics from Harvard University. My business address is 200 S. Biscayne Boulevard, Suite

950, Miami, Florida, 33131. A copy of my curriculum vitae listing my qualifications is attached

to this Affidavit as Exhibit 1. The following facts and opinions are within my personal

knowledge and experience.

             2.     I was retained by Hartford Accident and Indemnity Company, First State

Insurance Company and Twin City Fire Insurance Company (collectively, “Hartford”) to assist

with the review of the sexual abuse claims filed in this case (the “Abuse Claims”). One

assignment was to draw a sample of the Abuse Claims that could be examined through further

discovery, with the sample being of a size that would allow statistically significant inferences to




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 1972-6   Filed 01/22/21   Page 2 of 44
Case 20-10343-LSS   Doc 1972-6   Filed 01/22/21   Page 3 of 44
Case 20-10343-LSS   Doc 1972-6   Filed 01/22/21   Page 4 of 44
    Case 20-10343-LSS         Doc 1972-6       Filed 01/22/21     Page 5 of 44




I declare under penalty of perjury that the foregoing is true and correct.



                                      _____________________________________
                                              Denise Neumann Martin

                                      Executed on January 22, 2021




                                          5
Case 20-10343-LSS   Doc 1972-6   Filed 01/22/21   Page 6 of 44




                EXHIBIT 1
            Case 20-10343-LSS       Doc 1972-6      Filed 01/22/21     Page 7 of 44
                                         Exhibit 1


                         DENISE NEUMANN MARTIN
                                   Managing Director

Education
              Harvard University
              Ph.D., Economics, 1991
              M.A., Economics, 1988

              Wellesley College
              B.A., magna cum laude, Economics and French, 1985
              Honors: Phi Beta Kappa

Professional Experience
              NERA Economic Consulting
2001-         Managing Director

1998-2000     Vice President

1994-1997     Senior Consultant

1991-1993     Senior Analyst

              Harvard University
1986-1990     Teaching Fellow, Department of Economics
              Taught courses in Microeconomics and Industrial Organization at the graduate
              and undergraduate levels. Assisted senior honors candidates with theses. Awarded
              Danforth Prize in Teaching.

1986-1990     Research Associate, Department of Economics
              Projects included an investigation of the timing of international horizontal
              mergers, an evaluation of the effect of generic entry into the pharmaceutical
              market, and a comparison of technical efficiency across countries.

              Urban Systems Research and Engineering/Economica, Inc.
1987-1988     Economic Consultant
              Consulted on all aspects of government agency projects, including proposals and
              the design of survey instruments. Provided economic forecasts and technical
              support.
             Case 20-10343-LSS       Doc 1972-6      Filed 01/22/21     Page 8 of 44




                 Federal Reserve Bank of New York
1985-1986        Assistant Economist, International Financial Markets
                 Analyzed Eurobond markets, interest rate swap markets, and US commercial
                 banks’ balance sheets.


Testimony (4 years)
Deposition and Rebuttal Report, United States District Court, Northern District of California,
San Francisco Division in the matter of Vicky Maldonado and Justin Carter, et al. v. Apple Inc.,
AppleCare Service Company, Inc., and Apple CSC, Inc., 2020.

Deposition Testimony and Rebuttal Declaration, United States District Court, Norther District of
California, San Jose Division in the matter of In RE: MacBook Keyboard Litigation, 2020.

Rebuttal Declaration, United States District Court for the District of Pennsylvania in the matter
of Marchell Davis and Brandy Gress et al. v. Progressive Advanced Insurance Company and
Progressive Specialty Insurance Company, 2020.

Rebuttal Declaration, United States District Court for the Southern District of New York, in the
matter of Matthew Chamlin, et al. v. Johnson & Johnson and McNeil Nutritionals, LLC, 2020.

Deposition and Declaration, Indiana Commercial Court, State of Indiana, County of Marion in
the matter of Amanda Haywood, et al. v. Progressive Palloverde Insurance Company, 2020.

Expert Report before the United States District Court, District of New Jersey in Zachary Galicki,
et al., v. State of New Jersey, et al., and GW Car Service, LLC, et al., v. State of New Jersey, et
al., 2020.

Declaration, United States District Court, Southern District of Florida in the matter of Michael
Paris, as Personal Representative of the Estate of Henry Paris, Jr., deceased, et al. v.
Progressive American Insurance Company, and Progressive Select Insurance Company, 2020.

Deposition Testimony and Rebuttal Report, United States District Court, Southern District of
New York in the matter of Angel Hernandez v. The Office of the Commissioner of Baseball and
Major League Baseball Blue, Inc., 2020.

Expert Report, United States District Court, Southern District of New York in the matter of In Re
Signet Jewelers Limited Securities Litigation, 2019.

Deposition Testimony, Supplementary Response Affidavit and Affidavit, Ontario Superior Court
of Justice in the matter of Dara Fresco vs. Canadian Imperial Bank of Commerce, 2017/2019.

Testimony, Supplemental, Expert and Rebuttal Reports, United States District Court Eastern
District of New York, in the matter of D. Joseph Kurtz, et al. vs. Kimberly-Clark Corporation
and Costco Wholesale Corporation, 2015/2019.



 NERA Economic Consulting                                                                             2
             Case 20-10343-LSS        Doc 1972-6       Filed 01/22/21     Page 9 of 44




Deposition Testimony and Rebuttal Declaration, United States District Court for the Southern
District of New York in the matter of Nicholas Parker, et al. v. United Industries Corporation,
2019.

Declaration, United States Bankruptcy Court Southern District of New York in the matter of
Rapid-American Corporation, et.al., v. Travelers Casualty and Surety Company, et al., 2019.

Deposition Testimony, Rebuttal and Expert Reports, United States District Court Central District
of California, Western Division in the matter of Oaktree Principal Fund V, LP., et al. v. Warburg
Pincus LLC, et al., 2018/2019.

Rebuttal Report, United States District Court, Northern District of California, San Jose Division,
in the matter of Patricia Weeks, et al v. Google, LLC, 2019.

Reply Declaration, Deposition Testimony, and Rebuttal Declaration, United States District Court
for the Southern District of New York, in the matter of Suzanna Bowling, et al. v. Johnson &
Johnson and McNeil Nutritionals, LLC, 2018.

Deposition Testimony and Expert Report, United States District Court Northern District
California in the matter of Colleen Gallagher et al. v. Bayer AG, Bayer Corporation, and Bayer
Healthcare LLC, 2018.

Deposition Testimony, Alameda County Superior Court in the matter of Stephen M. Snyder, Jack
L. Luikart, and Sandra R. Hernandez, solely in their capacities as trustees of the Western
Asbestos Settlement Trust v. California Insurance Guarantee Association. 2018.

Rebuttal Declaration, United States District Court for the Northern District of California, in the
matter of Jackie Fitzhenry-Russell v. The Coca Cola Company; and DOES 1-10, and DOES 1-
50, 2018.

Rebuttal Report, United States District Court Central District of California, in the matter of
David Spacone v. Elmer’s Products, Inc., a Delaware Corporation; and DOES 1-10, inclusive,
2018.

Rebuttal Report, United States District Court Central District of California, in the matter of
Stephen Wilson v. Odwalla, Inc., a California Corporation; The Coca Cola Company, a
Delaware Corporation; and DOES 1-10, inclusive, 2018.

Testimony, Deposition and Expert Report, United States District Court Southern District of New
York, in the matter of Effat S. Emamian v. Rockefeller University, 2018.

Deposition Testimony, Rebuttal and Supplemental Declarations, U.S. District Court, Northern
District of California, in the matter of Preston Jones and Shirin Delalat, et al. v. Nutiva, Inc.,
2017/2018.

Supplemental and Rebuttal Declarations, United States District Court Eastern District of
California, in the matter of Joan Martinelli, et al. v. Johnson & Johnson and McNeil
Nutritionals, LLC, 2017/2018.


 NERA Economic Consulting                                                                            3
            Case 20-10343-LSS         Doc 1972-6      Filed 01/22/21     Page 10 of 44




Rebuttal Declaration, United States District Court Southern District of New York, in the matter
of Jaish Markos, et al. v. Russell Brands, LLC, 2018.

Testimony, Deposition and Expert Reports, Circuit Court of Cook County, Illinois County
Department, Chancery Division in the matter of John Crane, Inc. v. Allianz, et al., 2015, 2016,
2017.

Deposition Testimony and Declaration, United States Court District of South Carolina Greenville
Division in Myriam Fejzulai and Monica Moore, et al. v. Sam’s West, Inc.; Sam’s East Inc.; and
Wal-Mart Stores, Inc., 2017.

Declaration, United States Court Central District of California in the matter of Morgan Chikosi,
et al. v. Sam’s West, Inc.; Sam’s East Inc.; and Wal-Mart Stores, Inc., 2017.

Rebuttal Reports, United States District Court Western District of Missouri, Western Division, in
the matter of In Re: Simply Orange, Orange Juice Marketing & Sales Practices Litigation, 2016.

Expert Report and Declarations, United States District Court for the Northern District of
California, in the matter of Senne, et al. vs. Office of the Commissioner of Baseball, et al., 2016.

Expert Report, Superior Court of the State of California County of Santa Clara, in the matter of
In Re: FireEye, Inc. Securities Litigation, 2016.

Affidavit, State of Wisconsin Circuit Court Milwaukee County, in the matter of Harley-
Davidson, Inc., v. Hartford Accident and Indemnity Company, et al., 2016.

Deposition Testimony and Rebuttal Report, United States District Court Northern District of
Ohio Eastern Division, in the matter of Christopher Meta, et al. v. Target Corporation, et al.,
2016.

Declarations and Deposition, United States District Court for the Central District of California
Western Division, in the matter of In Re NJOY, Inc. Consumer Class Action Litigation,
2015/2016.

Publications and Presentations (10 years)
“Trends in Wage and Hour Settlements: 2013 Update,” (co-author) NERA Monograph,
November 2013.

“Trends in Wage and Hour Settlements: 2012 Update,” (co-author) NERA Monograph, March
2013.

 “Trends in Wage and Hour Settlements: 2011 Update,” (co-author) NERA Monograph, March
2012.

“Recent Trends in Wage and Hour Settlements,” (co-author) NERA Monograph, March 2011.




 NERA Economic Consulting                                                                              4
            Case 20-10343-LSS     Doc 1972-6    Filed 01/22/21    Page 11 of 44




“Data in Wage and Hour Litigation: What to Do When You Have it and What to do When You
Don’t,” (co-author) NERA Monograph, November 2010.

“Get in the Game: The Latest News and Developments in Wage and Hour Litigation,” presented
at the 4th Annual Section of Labor and Employment Law Conference, Chicago, IL, November
2010.

                                                                             December 2020




 NERA Economic Consulting                                                                    5
Case 20-10343-LSS   Doc 1972-6   Filed 01/22/21   Page 12 of 44




                    EXHIBIT 2
              Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 13 of 44


         A                                             B
1     Claim No.                                 Law Firm Name
2    1007         Slater Slater Schulman, LLP
3    10362        Slater Slater Schulman, LLP
4    10658        Hurley McKenna & Mertz, P.C
5    10696        Slater Slater Schulman, LLP
6    10775        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
7    108          Loren Rhoton
8    10820        Slater Slater Schulman, LLP
9    10872        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
10   10943        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
11   10965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
12   11165        Slater Slater Schulman, LLP
13   11243        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
14   11366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
15   11475        Andrews & Thornton, AAL, ALC
16   11598        Freese & Goss, PLLC
17   11645        Slater Slater Schulman, LLP
18   11669        Slater Slater Schulman, LLP
19   1173         Bonina & Bonina P.C.
20   11743        Slater Slater Schulman, LLP
21   12187        Slater Slater Schulman, LLP
22   12228        Junell & Associates, PLLC
23   1248         Slater Slater Schulman, LLP
24   12517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
25   12589        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
26   12739        Slater Slater Schulman, LLP
27   12827        ASK LLP
28   12860        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
29   13049        Marc J . Bern & Partners, LLP
30   13143        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
31   13221        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
32   13226        Kraus and Kinsman Law Firm
33   13315        Slater Slater Schulman, LLP
34   13388        Junell & Associates, PLLC
35   13421        Junell & Associates, PLLC
36   13637        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
37   13662        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
38   13893        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
39   13906        N/A
40   13915        Slater Slater Schulman, LLP
41   14082        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
42   14092        Hurley McKenna & Mertz, P.C
43   14168        ASK LLP
44   14389        Hurley McKenna & Mertz, P.C
45   1442         Hurley McKenna & Mertz, P.C
46   14442        Junell & Associates, PLLC


                                                      1
              Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 14 of 44


         A                                             B
1     Claim No.                                 Law Firm Name
47   14473        Junell & Associates, PLLC
48   14495        Junell & Associates, PLLC
49   14612        ASK LLP
50   14688        Junell & Associates, PLLC
51   14710        Junell & Associates, PLLC
52   14794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
53   14822        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
54   14837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
55   14951        Slater Slater Schulman, LLP
56   15165        Slater Slater Schulman, LLP
57   15326        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
58   15497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
59   15531        IPG Law Group
60   15616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
61   15639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
62   15653        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
63   15801        Andrews & Thornton, AAL, ALC
64   15838        Damon J Baldone & Associates, APLC
65   15900        Hurley McKenna & Mertz, P.C
66   15979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
67   16028        Freese & Goss, PLLC
68   16116        Hurley McKenna & Mertz, P.C
69   16386        Slater Slater Schulman, LLP
70   16625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
71   16644        Hurley McKenna & Mertz, P.C
72   16708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
73   16768        N/A
74   16785        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
75   16833        Hurley McKenna & Mertz, P.C
76   16924        Andrews & Thornton, AAL, ALC
77   17177        Hurley McKenna & Mertz, P.C
78   1729         Hurley McKenna & Mertz, P.C
79   17398        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
80   17448        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
81   17466        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
82   17520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
83   17543        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
84   17560        Slater Slater Schulman, LLP
85   17648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
86   17767        Kraus and Kinsman Law Firm
87   17856        Slater Slater Schulman, LLP
88   17970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
89   17999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
90   18181        Slater Slater Schulman, LLP
91   18212        Andrews & Thornton, AAL, ALC


                                                      2
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 15 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
 92   1840         Slater Slater Schulman, LLP
 93   18427        Slater Slater Schulman, LLP
 94   18461        McDonald Worley, PC
 95   18479        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 96   18556        Slater Slater Schulman, LLP
 97   18603        Winer, Burritt & Scott
 98   18630        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 99   18747        The Carlson Law Firm, PC
100   18787        Pfau Cochran Vertetis Amala PLLC
101   18841        N/A
102   18867        Schneider Wallace Cottrell Konecky, LLP
103   19131        Hurley McKenna & Mertz, P.C
104   19227        Hurley McKenna & Mertz, P.C
105   19310        Slater Slater Schulman, LLP
106   19347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
107   19456        Marc J . Bern & Partners, LLP
108   19712        Marc J . Bern & Partners, LLP
109   19920        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
110   19930        Slater Slater Schulman, LLP
111   19976        ASK LLP
112   20252        Andrews & Thornton, AAL, ALC
113   2034         Slater Slater Schulman, LLP
114   20392        Slater Slater Schulman, LLP
115   20418        Babin Law, LLC
116   20497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
117   20498        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
118   20669        N/A
119   20677        Marc J . Bern & Partners, LLP
120   20695        Slater Slater Schulman, LLP
121   20713        Slater Slater Schulman, LLP
122   20852        Slater Slater Schulman, LLP
123   20873        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
124   20912        Marc J . Bern & Partners, LLP
125   20975        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
126   21022        Marc J . Bern & Partners, LLP
127   21042        Marc J . Bern & Partners, LLP
128   21121        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
129   21241        Marc J . Bern & Partners, LLP
130   21259        ASK LLP
131   21611        Marc J . Bern & Partners, LLP
132   21683        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
133   21726        Marc J . Bern & Partners, LLP
134   21752        Marc J . Bern & Partners, LLP
135   21759        Marc J . Bern & Partners, LLP
136   21809        Marc J . Bern & Partners, LLP


                                                       3
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 16 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
137   21831        Marc J . Bern & Partners, LLP
138   21850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
139   21919        Junell & Associates, PLLC
140   22001        Hurley McKenna & Mertz, P.C
141   22092        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
142   22148        Forman Law Offices, P.A.
143   22220        Hurley McKenna & Mertz, P.C
144   2226         N/A
145   2228         Paradowski Law
146   22292        Junell & Associates, PLLC
147   22295        Andrews & Thornton, AAL, ALC
148   22304        Marc J . Bern & Partners, LLP
149   22344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
150   22482        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
151   22519        Marc J . Bern & Partners, LLP
152   22630        Marc J . Bern & Partners, LLP
153   2270         Slater Slater Schulman, LLP
154   22806        Slater Slater Schulman, LLP
155   22900        Hurley McKenna & Mertz, P.C
156   23010        Andrews & Thornton, AAL, ALC
157   23382        Kraus and Kinsman Law Firm
158   23424        Danizger & De Llano, LLP
159   23519        Slater Slater Schulman, LLP
160   23563        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
161   23660        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
162   2378         Andreozzi + Foote
163   23804        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
164   2383         Slater Slater Schulman, LLP
165   23857        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
166   23929        Slater Slater Schulman, LLP
167   240          N/A
168   24052        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
169   2406         N/A
170   24212        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
171   24222        Junell & Associates, PLLC
172   24234        Junell & Associates, PLLC
173   24264        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
174   24279        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
175   2432         N/A
176   24320        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
177   24334        Hurley McKenna & Mertz, P.C
178   24336        James, Vernon & Weeks, P.A.; Donahoo & Associates, PC
179   24348        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
180   24394        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
181   24724        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       4
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 17 of 44


          A                                             B
 1     Claim No.                                  Law Firm Name
182   24739        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
183   24833        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
184   24849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
185   24875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
186   24928        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
187   25101        Napoli Schkolnik PLLC
188   25134        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
189   25359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
190   25453        Danizger & De Llano, LLP
191   25459        Hurley McKenna & Mertz, P.C
192   25639        Slater Slater Schulman, LLP
193   25816        ASK LLP
194   25863        Jeff Anderson & Associates P.A
195   25926        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
196   2606         N/A
197   26099        Slater Slater Schulman, LLP
198   26204        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
199   26285        Junell & Associates, PLLC
200   26421        Junell & Associates, PLLC
201   26423        Junell & Associates, PLLC
202   26496        Slater Slater Schulman, LLP
203   26529        Andrews & Thornton, AAL, ALC
204   2654         Hurley McKenna & Mertz, P.C
205   26628        Paluch Law LLC
206   26704        Liakos Law, APC
207   26717        Hurley McKenna & Mertz, P.C
208   268          Slater Slater Schulman, LLP
209   26818        N/A
210   26827        N/A
211   26868        The Moody Law Firm, Inc
212   26892        N/A
213   27074        Slater Slater Schulman, LLP
214   27196        Slater Slater Schulman, LLP
215   27235        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
216   27366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
217   27431        Junell & Associates, PLLC
218   27715        Slater Slater Schulman, LLP
219   27729        Hurley McKenna & Mertz, P.C
220   27841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
221   28120        Hair Shunnarah Trial Attorneys
222   28149        ASK LLP
223   28184        Hurley McKenna & Mertz, P.C
224   28193        N/A
225   28202        Marc J . Bern & Partners, LLP
226   28206        Pfau Cochran Vertetis Amala PLLC


                                                       5
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 18 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
227   28369        N/A
228   28379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
229   28400        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
230   28460        Hurley McKenna & Mertz, P.C
231   28557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
232   28671        Marc J . Bern & Partners, LLP
233   28685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
234   28695        ASK LLP
235   28708        Marc J . Bern & Partners, LLP
236   28716        ASK LLP
237   28892        Junell & Associates, PLLC
238   28953        Mitchell A. Toups, Ltd.
239   29099        Marc J . Bern & Partners, LLP
240   29188        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
241   29240        Crew Janci LLP
242   29328        Slater Slater Schulman, LLP
243   29357        ASK LLP
244   29368        Slater Slater Schulman, LLP
245   29421        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
246   29477        ASK LLP
247   29536        ASK LLP
248   29539        ASK LLP
249   2962         Slater Slater Schulman, LLP
250   29633        Danizger & De Llano, LLP
251   29758        Davis Bethune & Jones Law
252   29790        Davis Bethune & Jones Law
253   29839        Kraus and Kinsman Law Firm
254   29946        Kraus and Kinsman Law Firm
255   29985        Kraus and Kinsman Law Firm
256   29993        Kraus and Kinsman Law Firm
257   30010        Napoli Schkolnik PLLC
258   30035        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
259   30041        Kraus and Kinsman Law Firm
260   30126        Kraus and Kinsman Law Firm
261   30133        Kraus and Kinsman Law Firm
262   3028         N/A
263   30284        Kraus and Kinsman Law Firm
264   30483        Kraus and Kinsman Law Firm
265   30537        Kraus and Kinsman Law Firm
266   30540        Kraus and Kinsman Law Firm
267   30555        Kraus and Kinsman Law Firm
268   30768        ASK LLP
269   30827        Kraus and Kinsman Law Firm
270   30846        Hurley McKenna & Mertz, P.C
271   30895        ASK LLP


                                                       6
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 19 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
272   31002        ASK LLP
273   31003        ASK LLP
274   31049        ASK LLP
275   31118        ASK LLP
276   31185        ASK LLP
277   31222        Marc J . Bern & Partners, LLP
278   31245        Liakos Law, APC
279   31281        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
280   31367        ASK LLP
281   31384        Liakos Law, APC
282   31425        ASK LLP
283   31520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
284   3161         Hurley McKenna & Mertz, P.C
285   31727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
286   31809        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
287   31838        Slater Slater Schulman, LLP
288   3195         N/A
289   31959        Slater Slater Schulman, LLP
290   32058        Slater Slater Schulman, LLP
291   32076        Andrews & Thornton, AAL, ALC
292   32089        Porter Malouf Law Firm
293   32214        Kraus and Kinsman Law Firm
294   32230        Pfau Cochran Vertetis Amala PLLC
295   32340        Slater Slater Schulman, LLP
296   32351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
297   32398        Kraus and Kinsman Law Firm
298   32439        N/A
299   32445        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
300   32463        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
301   3252         Hurley McKenna & Mertz, P.C
302   32558        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
303   3257         Hurley McKenna & Mertz, P.C
304   32698        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
305   32715        Andrews & Thornton, AAL, ALC
306   33045        Kraus and Kinsman Law Firm
307   3310         Slater Slater Schulman, LLP
308   33270        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
309   33285        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
310   33317        ASK LLP
311   3335         Slater Slater Schulman, LLP
312   33392        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
313   33611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
314   33627        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
315   33752        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
316   33784        Marc J . Bern & Partners, LLP


                                                       7
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 20 of 44


          A                                             B
 1     Claim No.                                  Law Firm Name
317   33842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
318   3386         N/A
319   33906        Kraus and Kinsman Law Firm
320   34041        Marc J . Bern & Partners, LLP
321   34137        Andreozzi + Foote
322   34261        Marc J . Bern & Partners, LLP
323   34304        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
324   34531        Dumas & Vaughn, LLC
325   34609        Marc J . Bern & Partners, LLP
326   34728        ASK LLP
327   34837        Slater Slater Schulman, LLP
328   34892        Slater Slater Schulman, LLP
329   34934        ASK LLP
330   35026        Andrews & Thornton, AAL, ALC
331   35059        ASK LLP
332   35092        The Law Office of L. Paul Mankin
333   35120        Colter Legal PLLC
334   35432        Forman Law Offices, P.A.
335   35452        Freese & Goss, PLLC
336   35542        Liakos Law, APC
337   35605        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
338   35607        Freese & Goss, PLLC
339   35677        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
340   35680        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
341   35699        Freese & Goss, PLLC
342   35709        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
343   3584         Andrews & Thornton, AAL, ALC
344   35840        Kraus and Kinsman Law Firm
345   3593         Andrews & Thornton, AAL, ALC
346   35983        Kraus and Kinsman Law Firm
347   36147        Marc J . Bern & Partners, LLP
348   36221        Forman Law Offices, P.A.
349   36368        Danizger & De Llano, LLP
350   36393        Danizger & De Llano, LLP
351   36468        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
352   365          Slater Slater Schulman, LLP
353   3655         N/A
354   36572        Moreli Law Firm PLLC
355   3675         Pfau Cochran Vertetis Amala PLLC
356   36791        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
357   36883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
358   36901        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
359   37034        Ashcraft & Gerel, LLP
360   37062        ASK LLP
361   37063        ASK LLP


                                                       8
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 21 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
362   3713         Slater Slater Schulman, LLP
363   37239        ASK LLP
364   37257        The Moody Law Firm, Inc
365   37429        Slater Slater Schulman, LLP
366   37452        Marc J . Bern & Partners, LLP
367   37465        Swensen & Shelley, PLLC
368   37531        Slater Slater Schulman, LLP
369   37535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
370   37624        The Moody Law Firm, Inc
371   37778        Marc J . Bern & Partners, LLP
372   37809        Damon J Baldone & Associates, APLC
373   37956        Slater Slater Schulman, LLP
374   38016        ASK LLP
375   38038        ASK LLP
376   38193        ASK LLP
377   38211        N/A
378   38281        Pfau Cochran Vertetis Amala PLLC
379   38309        Andrews & Thornton, AAL, ALC
380   3834         Slater Slater Schulman, LLP
381   38380        Andrews & Thornton, AAL, ALC
382   38391        The Law Office of L. Paul Mankin
383   38682        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
384   38783        Kraus and Kinsman Law Firm
385   3886         Slater Slater Schulman, LLP
386   38875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
387   38934        Slater Slater Schulman, LLP
388   38967        Jeff Anderson & Associates P.A
389   38970        Horowitz Law Firm
390   39003        Hurley McKenna & Mertz, P.C
391   39032        Slater Slater Schulman, LLP
392   39043        ASK LLP
393   39288        Slater Slater Schulman, LLP
394   39335        ASK LLP
395   39379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
396   39444        ASK LLP
397   39599        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
398   3973         Hurley McKenna & Mertz, P.C
399   39816        Law Offices of Donald G. Norris
400   39918        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
401   40024        Law Offices of Donald G. Norris
402   40053        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
403   40137        Weller Green Toups & Terrell LLP
404   40189        Slater Slater Schulman, LLP
405   40223        Slater Slater Schulman, LLP
406   40228        Andreozzi + Foote


                                                       9
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 22 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
407   40362        Mokaram Law Firm
408   40431        The Law Office of L. Paul Mankin
409   40522        N/A
410   40555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
411   40573        The Webster Law Firm
412   40689        Andrews & Thornton, AAL, ALC
413   40714        Crew Janci LLP
414   40834        Danizger & De Llano, LLP
415   40954        Moreli Law Firm PLLC
416   41024        ASK LLP
417   41055        Liakos Law, APC
418   41149        The Zalkin Law Firm PC
419   41158        ASK LLP
420   41175        ASK LLP
421   41191        ASK LLP
422   41297        Law Office of Joseph A. Bluemel, III, P.S
423   41867        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
424   42055        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
425   42089        Andreozzi + Foote
426   42105        Slater Slater Schulman, LLP
427   4218         N/A
428   42230        Danizger & De Llano, LLP
429   42286        Weller Green Toups & Terrell LLP
430   42316        Andreozzi + Foote
431   42374        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
432   42391        ASK LLP
433   42404        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
434   42426        Andreozzi + Foote
435   42535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
436   42585        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
437   42621        Marc J . Bern & Partners, LLP
438   42894        Marc J . Bern & Partners, LLP
439   42998        N/A
440   43017        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
441   43143        Marc J . Bern & Partners, LLP
442   43176        Marc J . Bern & Partners, LLP
443   43238        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
444   4330         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
445   43302        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
446   43351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
447   43375        Hurley McKenna & Mertz, P.C
448   43505        ASK LLP
449   43652        Levy Konigsberg LLP
450   43673        ASK LLP
451   43702        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       10
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 23 of 44


          A                                             B
 1     Claim No.                                  Law Firm Name
452   43995        Schneider Wallace Cottrell Konecky, LLP
453   44129        ASK LLP
454   44160        Brent Coon & Associates
455   44177        Colter Legal PLLC
456   44199        Slater Slater Schulman, LLP
457   44276        Buckfire & Buckfire PC
458   44337        Crew Janci LLP
459   44497        Swensen & Shelley, PLLC
460   44508        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
461   44576        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
462   44636        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
463   44659        ASK LLP
464   4476         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
465   44907        The Law Office of L. Paul Mankin
466   44966        Slater Slater Schulman, LLP
467   44981        ASK LLP
468   4505         Slater Slater Schulman, LLP
469   45186        Swensen & Shelley, PLLC
470   45248        Andrews & Thornton, AAL, ALC
471   45269        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
472   45316        Andrews & Thornton, AAL, ALC
473   45347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
474   45413        N/A
475   4544         N/A
476   45589        Andrews & Thornton, AAL, ALC
477   45823        Hurley McKenna & Mertz, P.C
478   45941        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
479   45998        Levin, Papantonio, Thomas, Mitchell, Rafferty, Proctor, P.A
480   46372        Marc J . Bern & Partners, LLP
481   46428        Junell & Associates, PLLC
482   46475        Junell & Associates, PLLC
483   46480        Danizger & De Llano, LLP
484   46556        The Law Office of L. Paul Mankin
485   46652        Andreozzi + Foote
486   46661        ASK LLP
487   46673        Slater Slater Schulman, LLP
488   46868        ASK LLP
489   4696         Slater Slater Schulman, LLP
490   47136        Horowitz Law Firm
491   4739         Andrews & Thornton, AAL, ALC
492   47520        Danizger & De Llano, LLP
493   47618        ASK LLP
494   47671        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
495   47742        ASK LLP
496   47941        ASK LLP


                                                       11
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 24 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
497   4801         Marc J . Bern & Partners, LLP
498   48081        Panish Shea & Boyle, LLP
499   48110        Crew Janci LLP
500   48183        Equitas Advocates PC
501   48187        Equitas Advocates PC
502   48271        Slater Slater Schulman, LLP
503   48446        Panish Shea & Boyle, LLP
504   48468        Slater Slater Schulman, LLP
505   48817        Danizger & De Llano, LLP
506   48884        D Miller & Associates, PLLC
507   48888        Fasy Law PLLC
508   48953        D Miller & Associates, PLLC
509   49022        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
510   49111        Slater Slater Schulman, LLP
511   49187        Slater Slater Schulman, LLP
512   49252        Slater Slater Schulman, LLP
513   49443        Weller Green Toups & Terrell LLP
514   49480        Weller Green Toups & Terrell LLP
515   4949         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
516   49573        Hurley McKenna & Mertz, P.C
517   49631        ASK LLP
518   49749        Paluch Law LLC
519   49765        ASK LLP
520   49783        Paluch Law LLC
521   49812        ASK LLP
522   49822        Danizger & De Llano, LLP
523   49869        D Miller & Associates, PLLC
524   49889        ASK LLP
525   49941        ASK LLP
526   50023        D Miller & Associates, PLLC
527   50263        Schneider Wallace Cottrell Konecky, LLP
528   50352        ASK LLP
529   50365        Slater Slater Schulman, LLP
530   50405        ASK LLP
531   50419        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
532   50685        Slater Slater Schulman, LLP
533   50690        ASK LLP
534   50715        ASK LLP
535   50782        ASK LLP
536   50964        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
537   50975        Slater Slater Schulman, LLP
538   51011        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
539   51067        ASK LLP
540   51185        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
541   51207        Christina Pendleton & Associates PC


                                                       12
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 25 of 44


          A                                             B
 1     Claim No.                                  Law Firm Name
542   51318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
543   51343        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
544   51475        The Moody Law Firm, Inc
545   51525        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
546   51544        Marc J . Bern & Partners, LLP
547   51554        Andrews & Thornton, AAL, ALC
548   51579        Andrews & Thornton, AAL, ALC
549   51639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
550   51756        Napoli Schkolnik PLLC
551   51784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
552   52008        Andrews & Thornton, AAL, ALC
553   52183        Andrews & Thornton, AAL, ALC
554   52191        Christina Pendleton & Associates PC
555   52239        Andrews & Thornton, AAL, ALC
556   52281        Andrews & Thornton, AAL, ALC
557   52303        Andrews & Thornton, AAL, ALC
558   52326        Slater Slater Schulman, LLP
559   52350        Slater Slater Schulman, LLP
560   52367        Slater Slater Schulman, LLP
561   52392        ASK LLP
562   52486        Andrews & Thornton, AAL, ALC
563   52516        Slater Slater Schulman, LLP
564   52548        The Moody Law Firm, Inc
565   5255         Slater Slater Schulman, LLP
566   52741        Marc J . Bern & Partners, LLP
567   52753        Andreozzi + Foote
568   52790        Marc J . Bern & Partners, LLP
569   52838        Andrews & Thornton, AAL, ALC
570   52839        D Miller & Associates, PLLC
571   52850        Andrews & Thornton, AAL, ALC
572   52868        Andrews & Thornton, AAL, ALC
573   52902        Andrews & Thornton, AAL, ALC
574   52924        Napoli Schkolnik PLLC
575   53130        Andrews & Thornton, AAL, ALC
576   53145        Damon J Baldone & Associates, APLC
577   53171        ASK LLP
578   53177        Slater Slater Schulman, LLP
579   53178        Andrews & Thornton, AAL, ALC
580   53316        Andrews & Thornton, AAL, ALC
581   53356        Andrews & Thornton, AAL, ALC
582   53373        D Miller & Associates, PLLC
583   53510        Andrews & Thornton, AAL, ALC
584   5355         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
585   53567        Andrews & Thornton, AAL, ALC
586   53571        Nye Stirling Hale & Miller LLP


                                                       13
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 26 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
587   53572        Andrews & Thornton, AAL, ALC
588   53580        Andrews & Thornton, AAL, ALC
589   53657        Andrews & Thornton, AAL, ALC
590   53669        D Miller & Associates, PLLC
591   53717        Andrews & Thornton, AAL, ALC
592   53735        Andrews & Thornton, AAL, ALC
593   53776        Andrews & Thornton, AAL, ALC
594   53795        Andrews & Thornton, AAL, ALC
595   53807        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
596   53842        Andrews & Thornton, AAL, ALC
597   53861        Andrews & Thornton, AAL, ALC
598   53888        Andrews & Thornton, AAL, ALC
599   53893        Pourasef Law, PLCC
600   53925        Andrews & Thornton, AAL, ALC
601   5393         Slater Slater Schulman, LLP
602   53935        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
603   54060        Kraus and Kinsman Law Firm
604   5431         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
605   5434         Slater Slater Schulman, LLP
606   54382        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
607   54488        Freese & Goss, PLLC
608   54540        Merson Law PLLC
609   54669        Brent Coon & Associates
610   54671        Napoli Schkolnik PLLC
611   54932        Slater Slater Schulman, LLP
612   54936        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
613   54948        Slater Slater Schulman, LLP
614   5502         Aylstock, Witkin, Kreis, & Overholtz, PLLC
615   55027        ASK LLP
616   55101        Parker & Waichman LLP
617   55177        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
618   55216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
619   55240        Moreli Law Firm PLLC
620   55299        Marc J . Bern & Partners, LLP
621   55363        Slater Slater Schulman, LLP
622   55372        Gordon & Partners
623   55374        Marc J . Bern & Partners, LLP
624   55427        ASK LLP
625   55586        ASK LLP
626   55690        Marc J . Bern & Partners, LLP
627   55699        ASK LLP
628   55735        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
629   55740        ASK LLP
630   55779        ASK LLP
631   55791        Napoli Schkolnik PLLC


                                                       14
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 27 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
632   55902        ASK LLP
633   55947        Slater Slater Schulman, LLP
634   55982        The Law Office of L. Paul Mankin
635   56095        ASK LLP
636   56096        Jeff Anderson & Associates P.A
637   56213        Andrews & Thornton, AAL, ALC
638   5622         Slater Slater Schulman, LLP
639   56256        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
640   56417        ASK LLP
641   56507        Napoli Schkolnik PLLC
642   56524        Linder Sattler & Rogowsky, LLP
643   56530        Slater Slater Schulman, LLP
644   56610        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
645   56613        ASK LLP
646   56619        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
647   56714        Andrus Wagstaff, PC
648   56732        Slater Slater Schulman, LLP
649   56739        Slater Slater Schulman, LLP
650   56783        Danizger & De Llano, LLP
651   56866        Andrews & Thornton, AAL, ALC
652   56923        ASK LLP
653   57161        ASK LLP
654   57311        ASK LLP
655   57317        ASK LLP
656   57439        Slater Slater Schulman, LLP
657   5755         Hurley McKenna & Mertz, P.C
658   57555        Estey & Bomberger, LLP, Cutter Law, PC
659   57679        Napoli Schkolnik PLLC
660   57755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
661   57783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
662   57804        Marc J . Bern & Partners, LLP
663   57813        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
664   57876        Napoli Schkolnik PLLC
665   57883        Marc J . Bern & Partners, LLP
666   57957        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
667   57966        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
668   57972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
669   57989        Napoli Schkolnik PLLC
670   58085        Damon J Baldone & Associates, APLC
671   58214        Marc J . Bern & Partners, LLP
672   58229        Marc J . Bern & Partners, LLP
673   58313        D Miller & Associates, PLLC
674   58534        Freese & Goss, PLLC
675   58542        Marc J . Bern & Partners, LLP
676   58774        Marc J . Bern & Partners, LLP


                                                       15
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 28 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
677   58947        Slater Slater Schulman, LLP
678   58995        Slater Slater Schulman, LLP
679   59053        Mokaram Law Firm
680   59083        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
681   59380        Napoli Schkolnik PLLC
682   59591        Swensen & Shelley, PLLC
683   59594        Kraus and Kinsman Law Firm
684   59648        Slater Slater Schulman, LLP
685   59674        Kraus and Kinsman Law Firm
686   59727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
687   59870        Andrews & Thornton, AAL, ALC
688   59883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
689   59925        Napoli Schkolnik PLLC
690   59969        Law Office of Carmen L. Durso
691   59992        Napoli Schkolnik PLLC
692   60045        Napoli Schkolnik PLLC
693   60061        ASK LLP
694   60141        Jeff Anderson & Associates P.A
695   60169        Andrews & Thornton, AAL, ALC
696   60192        Andrews & Thornton, AAL, ALC
697   60202        Kraus and Kinsman Law Firm
698   6028         Hurley McKenna & Mertz, P.C
699   6037         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
700   60443        Panish Shea & Boyle, LLP
701   60466        Slater Slater Schulman, LLP
702   60493        Andrews & Thornton, AAL, ALC
703   60514        Andrews & Thornton, AAL, ALC
704   60522        Andrews & Thornton, AAL, ALC
705   60618        Andrews & Thornton, AAL, ALC
706   60621        D Miller & Associates, PLLC
707   60634        ASK LLP
708   60645        ASK LLP
709   60722        Danizger & De Llano, LLP
710   60872        Andrews & Thornton, AAL, ALC
711   60945        ASK LLP
712   61025        D Miller & Associates, PLLC
713   61073        Andrews & Thornton, AAL, ALC
714   61080        Andrews & Thornton, AAL, ALC
715   61094        Andrews & Thornton, AAL, ALC
716   61102        Andrews & Thornton, AAL, ALC
717   61131        ASK LLP
718   61161        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
719   61220        Andrews & Thornton, AAL, ALC
720   61224        Andrews & Thornton, AAL, ALC
721   61244        D Miller & Associates, PLLC


                                                       16
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 29 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
722   61247        Andrews & Thornton, AAL, ALC
723   6135         Slater Slater Schulman, LLP
724   61374        Andrews & Thornton, AAL, ALC
725   61500        Andrews & Thornton, AAL, ALC
726   61511        Marc J . Bern & Partners, LLP
727   61601        The Moody Law Firm, Inc
728   61802        Estey & Bomberger, LLP, Cutter Law, PC
729   62           N/A
730   62009        Swensen & Shelley, PLLC
731   62014        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
732   62279        Jason J. Joy & Associates, PLLC
733   62280        Jason J. Joy & Associates, PLLC
734   62350        D Miller & Associates, PLLC
735   62356        Marc J . Bern & Partners, LLP
736   62450        D Miller & Associates, PLLC
737   625          Slater Slater Schulman, LLP
738   62504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
739   6265         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
740   62859        Freese & Goss, PLLC
741   62860        Slater Slater Schulman, LLP
742   62895        Freese & Goss, PLLC
743   62899        Freese & Goss, PLLC
744   62924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
745   62994        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
746   63001        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
747   63099        Marc J . Bern & Partners, LLP
748   63233        Slater Slater Schulman, LLP
749   63412        Kraus and Kinsman Law Firm
750   63414        Kraus and Kinsman Law Firm
751   63437        Napoli Schkolnik PLLC
752   63528        Estey & Bomberger, LLP, Cutter Law, PC
753   6364         N/A
754   63694        Junell & Associates, PLLC
755   63751        Pfau Cochran Vertetis Amala PLLC
756   63919        Mokaram Law Firm
757   63923        Napoli Schkolnik PLLC
758   63939        Slater Slater Schulman, LLP
759   63940        Bailey Cowan Heckaman, PLLC
760   64065        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
761   64157        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
762   64378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
763   64380        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
764   64409        Slater Slater Schulman, LLP
765   64428        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
766   64443        Slater Slater Schulman, LLP


                                                       17
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 30 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
767   64539        ASK LLP
768   6462         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
769   64719        ASK LLP
770   6475         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
771   64795        N/A
772   64877        Hilliard Martinez Gonzales LLP
773   64930        Hilliard Martinez Gonzales LLP
774   64937        Moreli Law Firm PLLC
775   6494         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
776   64981        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
777   64992        Kraus and Kinsman Law Firm
778   64995        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
779   65032        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
780   65044        Kraus and Kinsman Law Firm
781   65057        Marc J . Bern & Partners, LLP
782   65175        Pourasef Law, PLCC
783   65208        Babin Law, LLC
784   65253        Babin Law, LLC
785   65351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
786   65401        Andrews & Thornton, AAL, ALC
787   65446        Estey & Bomberger, LLP, Cutter Law, PC
788   65547        ASK LLP
789   6569         Slater Slater Schulman, LLP
790   65707        Law Offices of Mitchell Garabedian
791   65738        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
792   65856        Hanna; Vander Ploeg, LLC
793   65940        Andrews & Thornton, AAL, ALC
794   65999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
795   66021        The Moody Law Firm, Inc
796   66034        Law Offices of Mitchell Garabedian
797   66113        Bailey Cowan Heckaman, PLLC
798   6618         Slater Slater Schulman, LLP
799   66268        Paluch Law LLC
800   66275        Bailey Cowan Heckaman, PLLC
801   66298        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
802   66351        Andrews & Thornton, AAL, ALC
803   66375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
804   66378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
805   66433        Andrews & Thornton, AAL, ALC
806   66488        Danizger & De Llano, LLP
807   66617        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
808   66662        The Moody Law Firm, Inc
809   66680        The Moody Law Firm, Inc
810   66687        The Moody Law Firm, Inc
811   66708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       18
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 31 of 44


          A                                             B
 1     Claim No.                                   Law Firm Name
812   66740        Weller Green Toups & Terrell LLP
813   66743        D Miller & Associates, PLLC
814   66755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
815   66774        The Moody Law Firm, Inc
816   66855        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
817   66956        D Miller & Associates, PLLC
818   66972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
819   67003        Davis Bethune & Jones Law
820   67029        Davis Bethune & Jones Law
821   67045        Davis Bethune & Jones Law
822   67231        N/A
823   67452        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
824   67456        Kraus and Kinsman Law Firm
825   67458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
826   67525        ASK LLP
827   67527        ASK LLP
828   67555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
829   67613        Paluch Law LLC
830   67629        Hilliard Martinez Gonzales LLP
831   67649        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
832   67678        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
833   6778         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
834   67780        Slater Slater Schulman, LLP
835   67784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
836   67890        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
837   67926        Danizger & De Llano, LLP
838   6794         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
839   67962        ASK LLP
840   68008        Babin Law, LLC
841   68237        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
842   68294        N/A
843   68325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
844   68371        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
845   68511        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
846   68597        Law Offices of Donald G. Norris
847   6865         Slater Slater Schulman, LLP
848   68685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
849   68707        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
850   68713        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
851   68751        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
852   68832        Hilliard Martinez Gonzales LLP
853   69138        Slater Slater Schulman, LLP
854   69184        Pourasef Law, PLCC
855   69216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
856   69251        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       19
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 32 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
857   69283        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
858   69378        Slater Slater Schulman, LLP
859   69387        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
860   69592        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
861   69673        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
862   69703        ASK LLP
863   69741        Slater Slater Schulman, LLP
864   69754        Andrews & Thornton, AAL, ALC
865   69935        Junell & Associates, PLLC
866   69941        Junell & Associates, PLLC
867   69944        Slater Slater Schulman, LLP
868   70106        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
869   70131        ASK LLP
870   70161        Junell & Associates, PLLC
871   70230        Junell & Associates, PLLC
872   70272        Slater Slater Schulman, LLP
873   70353        Junell & Associates, PLLC
874   70384        Bradshaw & Bryant, PLLC
875   70408        Andrews & Thornton, AAL, ALC
876   70428        Junell & Associates, PLLC
877   70514        ASK LLP
878   70553        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
879   70611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
880   70625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
881   70682        Slater Slater Schulman, LLP
882   7085         Slater Slater Schulman, LLP
883   70859        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
884   70986        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
885   71063        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
886   71199        Junell & Associates, PLLC
887   71255        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
888   71276        Marc J . Bern & Partners, LLP
889   71364        Damon J Baldone & Associates, APLC
890   71431        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
891   71469        James Harris Law, PLLC
892   71573        Mary Alexander & Associates, P.C.
893   71583        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
894   71634        D Miller & Associates, PLLC
895   71696        James Harris Law, PLLC
896   71697        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
897   71707        Herman Law Firm
898   71714        N/A
899   71723        Estey & Bomberger, LLP, Cutter Law, PC
900   71783        Marc J . Bern & Partners, LLP
901   71850        Davis Bethune & Jones Law


                                                       20
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 33 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
902   719          Slater Slater Schulman, LLP
903   71954        D Miller & Associates, PLLC
904   7200         Slater Slater Schulman, LLP
905   72014        Marc J . Bern & Partners, LLP
906   72040        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
907   72057        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
908   72061        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
909   72084        Gilleon Law Firm
910   72143        Marc J . Bern & Partners, LLP
911   72157        Marc J . Bern & Partners, LLP
912   72223        Slater Slater Schulman, LLP
913   72268        Dordulian Law Group
914   72310        Dordulian Law Group
915   72344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
916   72352        Danizger & De Llano, LLP
917   72359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
918   72372        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
919   72374        Bailey Cowan Heckaman, PLLC
920   72397        Marc J . Bern & Partners, LLP
921   72406        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
922   72504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
923   72507        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
924   72517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
925   72518        The Carlson Law Firm, PC
926   72528        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
927   72550        Moreli Law Firm PLLC
928   72588        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
929   72615        Davis Bethune & Jones Law
930   72644        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
931   72691        Moreli Law Firm PLLC
932   72726        N/A
933   72740        Marc J . Bern & Partners, LLP
934   72875        James Harris Law, PLLC
935   72955        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
936   73047        Marc J . Bern & Partners, LLP
937   73101        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
938   73181        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
939   73184        Andrews & Thornton, AAL, ALC
940   73214        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
941   73267        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
942   73428        Kraus and Kinsman Law Firm
943   73664        Kraus and Kinsman Law Firm
944   73725        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
945   73808        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
946   73895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       21
               Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 34 of 44


          A                                             B
 1     Claim No.                                 Law Firm Name
947   73896        Slater Slater Schulman, LLP
948   73916        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
949   73940        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
950   73954        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
951   73960        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
952   73965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
953   73979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
954   73984        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
955   74009        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
956   74067        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
957   74113        Paluch Law LLC
958   74201        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
959   74261        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
960   7430         Slater Slater Schulman, LLP
961   74375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
962   74429        D Miller & Associates, PLLC
963   74500        Danizger & De Llano, LLP
964   74514        Slater Slater Schulman, LLP
965   74551        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
966   74805        Kraus and Kinsman Law Firm
967   74820        Kraus and Kinsman Law Firm
968   74871        Kraus and Kinsman Law Firm
969   74896        Kraus and Kinsman Law Firm
970   74921        Kraus and Kinsman Law Firm
971   75001        Slater Slater Schulman, LLP
972   75072        Napoli Schkolnik PLLC
973   75266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
974   75269        Babin Law, LLC
975   75367        Kraus and Kinsman Law Firm
976   75407        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
977   75509        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
978   75523        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
979   75529        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
980   75550        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
981   75568        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
982   75679        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
983   75694        Kraus and Kinsman Law Firm
984   75715        Marc J . Bern & Partners, LLP
985   75756        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
986   75780        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
987   75795        Marc J . Bern & Partners, LLP
988   75800        N/A
989   75821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
990   75880        Marc J . Bern & Partners, LLP
991   75888        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       22
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 35 of 44


           A                                             B
  1     Claim No.                                 Law Firm Name
 992   76057        Marc J . Bern & Partners, LLP
 993   76078        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 994   76080        Babin Law, LLC
 995   76118        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 996   76202        Babin Law, LLC
 997   76266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 998   76396        Babin Law, LLC
 999   76419        Weitz & Luxemberg, P.C
1000   76445        Babin Law, LLC
1001   76514        Kraus and Kinsman Law Firm
1002   76534        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1003   76591        Marc J . Bern & Partners, LLP
1004   7668         Slater Slater Schulman, LLP
1005   76698        Hurley McKenna & Mertz, P.C
1006   76948        Marc J . Bern & Partners, LLP
1007   76970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1008   76977        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1009   77021        Marc J . Bern & Partners, LLP
1010   77029        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1011   77048        Jim Harris Law PLLC
1012   77275        Marc J . Bern & Partners, LLP
1013   77325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1014   77330        Marc J . Bern & Partners, LLP
1015   77370        Marc J . Bern & Partners, LLP
1016   77411        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1017   77442        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1018   77453        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1019   77539        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1020   77548        Marc J . Bern & Partners, LLP
1021   77557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1022   77592        Marc J . Bern & Partners, LLP
1023   77624        Marc J . Bern & Partners, LLP
1024   77666        Marc J . Bern & Partners, LLP
1025   77716        Junell & Associates, PLLC
1026   7777         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1027   77785        Marc J . Bern & Partners, LLP
1028   77788        Marc J . Bern & Partners, LLP
1029   77841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1030   77889        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1031   77953        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1032   77980        D Miller & Associates, PLLC
1033   78008        Davis Bethune & Jones Law
1034   78025        Bailey Cowan Heckaman, PLLC
1035   78093        Marc J . Bern & Partners, LLP
1036   78169        D Miller & Associates, PLLC


                                                        23
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 36 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1037   78209        Davis Bethune & Jones Law
1038   78375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1039   78378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1040   78400        Junell & Associates, PLLC
1041   78471        Davis Bethune & Jones Law
1042   78537        Marc J . Bern & Partners, LLP
1043   7857         Andrews & Thornton, AAL, ALC
1044   78651        Marc J . Bern & Partners, LLP
1045   78706        Junell & Associates, PLLC
1046   78740        Junell & Associates, PLLC
1047   78783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1048   78841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1049   78850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1050   78851        Kraus and Kinsman Law Firm
1051   78895        Marc J . Bern & Partners, LLP
1052   78912        Davis Bethune & Jones Law
1053   78925        Junell & Associates, PLLC
1054   78941        Junell & Associates, PLLC
1055   79101        Junell & Associates, PLLC
1056   79108        Marc J . Bern & Partners, LLP
1057   79145        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1058   79167        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1059   79293        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1060   79314        Kraus and Kinsman Law Firm
1061   79375        Junell & Associates, PLLC
1062   79408        Bailey Cowan Heckaman, PLLC
1063   79409        Junell & Associates, PLLC
1064   79441        Bailey Cowan Heckaman, PLLC
1065   79458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1066   79482        Marc J . Bern & Partners, LLP
1067   79489        Marc J . Bern & Partners, LLP
1068   79529        Marc J . Bern & Partners, LLP
1069   79569        D Miller & Associates, PLLC
1070   79603        Kraus and Kinsman Law Firm
1071   79670        Bailey Cowan Heckaman, PLLC
1072   79685        Junell & Associates, PLLC
1073   79704        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1074   79734        Junell & Associates, PLLC
1075   79827        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1076   79837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1077   79863        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1078   79886        Junell & Associates, PLLC
1079   79887        Paluch Law LLC
1080   79976        Junell & Associates, PLLC
1081   79991        Junell & Associates, PLLC


                                                        24
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 37 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1082   80055        Junell & Associates, PLLC
1083   80094        Marc J . Bern & Partners, LLP
1084   80102        Junell & Associates, PLLC
1085   80136        Marc J . Bern & Partners, LLP
1086   80155        Junell & Associates, PLLC
1087   80202        Junell & Associates, PLLC
1088   8030         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1089   80319        Danizger & De Llano, LLP
1090   80375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1091   80481        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1092   80514        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1093   80549        Junell & Associates, PLLC
1094   80603        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1095   80654        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1096   80681        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1097   80696        D Miller & Associates, PLLC
1098   80736        D Miller & Associates, PLLC
1099   80789        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1100   80821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1101   80836        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1102   80842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1103   80845        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1104   80887        D Miller & Associates, PLLC
1105   80895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1106   80924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1107   80971        D Miller & Associates, PLLC
1108   80993        D Miller & Associates, PLLC
1109   81048        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1110   81111        Marc J . Bern & Partners, LLP
1111   81134        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1112   81212        Reich and Binstock, LLP
1113   81217        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1114   81242        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1115   81254        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1116   81265        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1117   81476        ASK LLP
1118   81560        ASK LLP
1119   81578        Kraus and Kinsman Law Firm
1120   81602        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1121   81639        Kraus and Kinsman Law Firm
1122   81662        Kraus and Kinsman Law Firm
1123   81669        Kraus and Kinsman Law Firm
1124   81762        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1125   81834        Davis Bethune & Jones Law
1126   8185         Slater Slater Schulman, LLP


                                                        25
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 38 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1127   81850        Babin Law, LLC
1128   81876        Babin Law, LLC
1129   81886        Kraus and Kinsman Law Firm
1130   81903        Babin Law, LLC
1131   81909        Kraus and Kinsman Law Firm
1132   81929        Danizger & De Llano, LLP
1133   8194         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1134   82005        Marc J . Bern & Partners, LLP
1135   82010        N/A
1136   82030        Napoli Schkolnik PLLC
1137   82065        Marc J . Bern & Partners, LLP
1138   82094        Yuspeh Rappaport Law
1139   82160        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1140   82264        Marc J . Bern & Partners, LLP
1141   82389        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1142   82421        Forman Law Offices, P.A.
1143   82497        Babin Law, LLC
1144   82534        ASK LLP
1145   82568        Babin Law, LLC
1146   82616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1147   82634        Babin Law, LLC
1148   82671        Weller Green Toups & Terrell LLP
1149   82701        Kraus and Kinsman Law Firm
1150   82731        Mary Alexander & Associates, P.C.
1151   82770        Babin Law, LLC
1152   82786        ASK LLP
1153   82915        N/A
1154   82954        Kraus and Kinsman Law Firm
1155   8299         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1156   83065        D Miller & Associates, PLLC
1157   83092        Marc J . Bern & Partners, LLP
1158   83097        Babin Law, LLC
1159   83126        Marc J . Bern & Partners, LLP
1160   83226        Davis Bethune & Jones Law
1161   83314        Jason J. Joy & Associates, PLLC
1162   83351        Paluch Law LLC
1163   83362        Mary Alexander & Associates, P.C.
1164   83378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1165   83470        Jason J. Joy & Associates, PLLC
1166   83568        Marc J . Bern & Partners, LLP
1167   83737        Marc J . Bern & Partners, LLP
1168   83784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1169   83811        Babin Law, LLC
1170   83821        TorHoerman Law LLC
1171   83928        Babin Law, LLC


                                                        26
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 39 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1172   83947        Jason J. Joy & Associates, PLLC
1173   83978        Jason J Joy & Associates and Martin Baughman, PLLC
1174   84003        Marc J . Bern & Partners, LLP
1175   84158        Jason J. Joy & Associates, PLLC
1176   84230        Horowitz Law Firm
1177   84283        Marc J . Bern & Partners, LLP
1178   84512        Horowitz Law Firm
1179   84525        Marc J . Bern & Partners, LLP
1180   84545        Babin Law, LLC
1181   84619        Davis Bethune & Jones Law
1182   84687        Marc J . Bern & Partners, LLP
1183   84699        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1184   84707        N/A
1185   84723        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1186   84748        Reich and Binstock, LLP
1187   84780        Marc J . Bern & Partners, LLP
1188   84794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1189   84868        D Miller & Associates, PLLC
1190   84874        Jason J. Joy & Associates, PLLC
1191   84901        Marc J . Bern & Partners, LLP
1192   84920        Reich and Binstock, LLP
1193   85048        D Miller & Associates, PLLC
1194   85049        Babin Law, LLC
1195   85054        ASK LLP
1196   85139        Jason J. Joy & Associates, PLLC
1197   85187        Marc J . Bern & Partners, LLP
1198   85192        Babin Law, LLC
1199   85260        Marc J . Bern & Partners, LLP
1200   85359        Marc J . Bern & Partners, LLP
1201   85430        Marc J . Bern & Partners, LLP
1202   85491        Kraus and Kinsman Law Firm
1203   8551         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1204   85576        Marc J . Bern & Partners, LLP
1205   85591        Kraus and Kinsman Law Firm
1206   85622        Kraus and Kinsman Law Firm
1207   85646        Marc J . Bern & Partners, LLP
1208   85677        Kraus and Kinsman Law Firm
1209   85697        Kraus and Kinsman Law Firm
1210   85704        N/A
1211   85814        Kraus and Kinsman Law Firm
1212   85817        Babin Law, LLC
1213   85858        Kraus and Kinsman Law Firm
1214   85952        Marc J . Bern & Partners, LLP
1215   85997        Babin Law, LLC
1216   86005        Kraus and Kinsman Law Firm


                                                        27
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 40 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1217   86090        Kraus and Kinsman Law Firm
1218   86150        Kraus and Kinsman Law Firm
1219   86177        Kraus and Kinsman Law Firm
1220   86291        Kraus and Kinsman Law Firm
1221   86402        Marc J . Bern & Partners, LLP
1222   86408        Marc J . Bern & Partners, LLP
1223   86502        Kraus and Kinsman Law Firm
1224   86550        Kraus and Kinsman Law Firm
1225   8656         N/A
1226   86593        Kraus and Kinsman Law Firm
1227   86599        Kraus and Kinsman Law Firm
1228   86673        Kraus and Kinsman Law Firm
1229   86688        Kraus and Kinsman Law Firm
1230   86692        Kraus and Kinsman Law Firm
1231   86744        Kraus and Kinsman Law Firm
1232   86814        Kraus and Kinsman Law Firm
1233   86828        Kraus and Kinsman Law Firm
1234   86846        Kraus and Kinsman Law Firm
1235   86865        Kraus and Kinsman Law Firm
1236   86874        Kraus and Kinsman Law Firm
1237   86902        Marc J . Bern & Partners, LLP
1238   86941        Marc J . Bern & Partners, LLP
1239   87022        Kraus and Kinsman Law Firm
1240   87043        Marc J . Bern & Partners, LLP
1241   87044        Marc J . Bern & Partners, LLP
1242   87061        Marc J . Bern & Partners, LLP
1243   87075        Marc J . Bern & Partners, LLP
1244   87161        D Miller & Associates, PLLC
1245   87182        Marc J . Bern & Partners, LLP
1246   87215        Jason J. Joy & Associates, PLLC
1247   87275        Babin Law, LLC
1248   87510        Reich and Binstock, LLP
1249   87519        Babin Law, LLC
1250   87620        N/A
1251   87671        D Miller & Associates, PLLC
1252   87782        N/A
1253   87791        Gibb Law Group LLC
1254   87878        Bailey Cowan Heckaman, PLLC
1255   87892        D Miller & Associates, PLLC
1256   8790         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1257   87970        D Miller & Associates, PLLC
1258   88121        D Miller & Associates, PLLC
1259   88127        Bailey Cowan Heckaman, PLLC
1260   88147        Bailey Cowan Heckaman, PLLC
1261   88174        Bailey Cowan Heckaman, PLLC


                                                        28
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 41 of 44


           A                                             B
 1      Claim No.                                   Law Firm Name
1262   8828         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1263   88288        Kraus and Kinsman Law Firm
1264   8861         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1265   88644        ASK LLP
1266   88695        Marc J . Bern & Partners, LLP
1267   88741        Marc J . Bern & Partners, LLP
1268   88755        Babin Law, LLC
1269   88845        Marc J . Bern & Partners, LLP
1270   88872        N/A
1271   89171        N/A
1272   89253        Kraus and Kinsman Law Firm
1273   89256        N/A
1274   89269        Slater Slater Schulman, LLP
1275   89300        Douglas & London PC
1276   89306        D Miller & Associates, PLLC
1277   89308        N/A
1278   89393        Wright & Schulte, LLC
1279   89427        Marc J . Bern & Partners, LLP
1280   8946         Slater Slater Schulman, LLP
1281   89481        Kraus and Kinsman Law Firm
1282   89536        Jason J. Joy & Associates, PLLC
1283   89564        Kraus and Kinsman Law Firm
1284   89662        Marc J . Bern & Partners, LLP
1285   89682        Marc J . Bern & Partners, LLP
1286   89713        Marc J . Bern & Partners, LLP
1287   89858        Weller Green Toups & Terrell LLP
1288   89911        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1289   90148        N/A
1290   90280        Slater Slater Schulman, LLP
1291   90430        Babin Law, LLC
1292   90672        Law Offices of Mitchell Garabedian
1293   90729        N/A
1294   9085         Junell & Associates, PLLC
1295   9086         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1296   91018        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
1297   9132         Slater Slater Schulman, LLP
1298   91551        D Miller & Associates, PLLC
1299   91567        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1300   91580        Napoli Schkolnik PLLC
1301   91614        ASK LLP
1302   91679        Weller Green Toups & Terrell LLP
1303   91689        Kraus and Kinsman Law Firm
1304   91714        N/A
1305   9173         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1306   91737        Weitz & Luxemberg, P.C


                                                        29
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21    Page 42 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1307   91805        D Miller & Associates, PLLC
1308   91883        Law Offices of Mitchell Garabedian
1309   91914        Mitchell A. Toups, Ltd.
1310   91944        Marc J . Bern & Partners, LLP
1311   91950        Marc J . Bern & Partners, LLP
1312   92037        The Moody Law Firm, Inc
1313   92107        The Moody Law Firm, Inc
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1314   92129        LLC
1315   92148        D Miller & Associates, PLLC
1316   92150        D Miller & Associates, PLLC
1317   92228        Weller Green Toups & Terrell LLP
1318   92340        D Miller & Associates, PLLC
1319   92385        Kraus and Kinsman Law Firm
1320   92405        Weller Green Toups & Terrell LLP
1321   92515        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1322   92518        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1323   92529        Slater Slater Schulman, LLP
1324   92564        Law Offices of Betti & Associates
1325   9257         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1326   92673        Kraus and Kinsman Law Firm
1327   92698        N/A
1328   92702        Slater Slater Schulman, LLP
1329   92751        Slater Slater Schulman, LLP
1330   92781        Law Offices of Donald G. Norris
1331   92836        Kraus and Kinsman Law Firm
1332   92849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1333   92899        D Miller & Associates, PLLC
1334   92904        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1335   92910        Reich and Binstock, LLP
1336   92914        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1337   92921        Kraus and Kinsman Law Firm
1338   93026        Marc J . Bern & Partners, LLP
1339   93032        Junell & Associates, PLLC
1340   93203        Bradshaw & Bryant, PLLC
1341   93265        D Miller & Associates, PLLC
1342   93347        N/A
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1343   93570        LLC
1344   93573        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1345   93602        Bailey Cowan Heckaman, PLLC
1346   93611        N/A
1347   93688        Bailey Cowan Heckaman, PLLC
1348   93770        Napoli Schkolnik PLLC
1349   93955        Kraus and Kinsman Law Firm


                                                       30
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 43 of 44


           A                                             B
 1      Claim No.                                   Law Firm Name
1350   94291        Weller Green Toups & Terrell LLP
1351   94539        N/A
1352   94648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1353   94706        Junell & Associates, PLLC
1354   94726        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1355   9473         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1356   94764        Kraus and Kinsman Law Firm
1357   94806        Slater Slater Schulman, LLP
1358   94833        Napoli Schkolnik PLLC
1359   95090        Kraus and Kinsman Law Firm
1360   95137        Bailey Cowan Heckaman, PLLC
1361   95140        Bailey Cowan Heckaman, PLLC
1362   95208        Kraus and Kinsman Law Firm
1363   95231        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1364   9524         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1365   95291        N/A
1366   95318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1367   95322        Kraus and Kinsman Law Firm
1368   95622        N/A
1369   95705        N/A
1370   95729        N/A
1371   95804        D Miller & Associates, PLLC
1372   95813        Jason J. Joy & Associates, PLLC
1373   95910        D Miller & Associates, PLLC
1374   96026        D Miller & Associates, PLLC
1375   96072        Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins, P.C.
1376   96073        Crew Janci LLP
1377   96076        James Harris Law, PLLC
1378   96089        James Harris Law, PLLC
1379   96092        James Harris Law, PLLC
1380   96105        D Miller & Associates, PLLC
1381   96138        N/A
1382   96158        N/A
1383   96170        N/A
1384   9626         Mitchell A. Toups, Ltd.
1385   96359        Napoli Schkolnik PLLC
1386   96432        Junell & Associates, PLLC
1387   96435        Junell & Associates, PLLC
1388   96496        N/A
1389   96497        N/A
1390   96541        Andrews & Thornton, AAL, ALC
1391   96543        Andrews & Thornton, AAL, ALC
1392   9668         N/A
1393   96808        James Harris Law, PLLC
1394   96922        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                        31
                Case 20-10343-LSS           Doc 1972-6       Filed 01/22/21     Page 44 of 44


           A                                             B
 1      Claim No.                                 Law Firm Name
1395   96924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1396   9803         Hurley McKenna & Mertz, P.C
1397   9805         Hurley McKenna & Mertz, P.C
1398   9883         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1399   9930         Slater Slater Schulman, LLP
1400   9947         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1401   9996         Slater Slater Schulman, LLP




                                                        32
